NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



DESMOND MITCHELL,                  )
                                   )
           Appellant,              )
                                   )
v.                                 )           Case No. 2D18-1845
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed March 8, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Sarasota County; Debra Johnes Riva,
Judge.


PER CURIAM.

             Affirmed.




SILBERMAN, MORRIS, and LUCAS, JJ., Concur.